internal_revenue_service department of the treasury significant index nos 01-0b 2srington dc contact person telephone number ti reference to dhiep ra t a1 may in re excess_plan pension_plan excess trust t t pension_trust dear this is in response to your request for a ruling with respect to the creation of the excess_plan and its effect on the pension_plan you have requested the following rulings that the establishment and operation of the excess_plan will not cause the pension_trust to lose its tax qualified and tax-exempt status that the method of funding of the excess trust will not cause the pension_trust to lose its tax-qualified and tax-exempt status that contributions to the excess plan's participants and beneficiaries including the gross amounts made on their behalf to the excess trust are taxable to such participants and beneficiaries at the time the contributions to the excess trust are made that assuming the requirements for deductibility are met employer contributions are fully deductible in the taxable_year in which or with which ends the taxable_year of the employees in which the amounts are includible in the employees’ gross_income 02s the pension_plan is a qualified multiemployer defined_benefit_plan that received its most recent determination_letter on date the excess_plan is intended to be a defined contribution excess_benefit_plan established pursuant to sec_3 of the employment retirement income security act of erisa that will provide supplemental retirement benefits to selected employees of employers employers who participate in the pension_plan the excess trust which has been established for the exclusive benefit of employees participating in the excess_plan and their beneficiaries is not a_trust described in sec_401 a of the internal_revenue_code the code nor is it exempt from tax under sec_501 of the code the only participants in the excess_plan are employees who are already receiving retirement benefits under the pension_plan all participants in the excess_plan are fully vested in the benefits payabie to them under the excess_plan two types of benefits are payable annually from the excess trust first a participant will receive a sec_415 reduction benefit excess benefit’ which is the amount by which the participant's retirement benefit otherwise payable to him under the pension_plan for the prior calendar_year was restricted to satisfy the requirements of sec_415 of the code second the participant will be paid an amount equal to his share of the fica_taxes due with respect to his excess_benefit separate_accounts are maintained for each participant all benefits payable for an excess_plan year will be paid in january of that year or as soon thereafter as is administratively feasible the employers’ contributions to the excess trust will be irrevocable except to the extent that they were made as a result of a mistake of law or fact no part of the excess trust's principal or income may revert to any of the employers or be used for any purpose other than providing the benefits specified in the excess_plan amounts held in the excess trust are not subject_to the employers’ creditors and it is explicitly provided that all right title and interest in and to the assets of the excess trust are at all times vested exclusively in the trustees of the excess trust the employers’ contributions to the pension_trust can only be used to pay or provide for the payment of benefits to pension_plan participant's in accordance with provisions of the pension_plan no part of the corpus or income of the pension_trust may be used for or diverted for purposes other than to pay or provide for the payment of benefits to employees retired employees or their beneficiaries thus the assets of the excess trust can not be used to pay the benefits under the pension_plan similarly the assets of the pension_trust can not be used to pay the benefits under the excess_plan contributions will be made to the excess trust pursuant to a collectively bargaining agreement in amounts equal to the amounts to be paid from the excess trust under the terms of the agreement employers’ pension fund contributions will be allocated first to the excess trust with the remainder of the pension fund contribution if any allocated to the pension_trust sec_3 of erisa defines an excess_benefit_plan as one maintained solely for the purpose of providing benefits for certain plan participants in excess of the limitations imposed by sec_415 of the code without regard to whether the plan is funded sec_83 of the code provides that if in_connection_with_the_performance_of_services property is transferred to any person other than the person for whom such services are performed the excess of the fair_market_value of the property over the amount_paid for the property is included in the service provider's gross_income for the first taxable_year in which the rights to the property are either transferable or not subject_to substantial_risk_of_forfeiture sec_401 of the code provides the requirements for qualification of a_trust created or organized in the united_states and forming part of a stock bonus pension or profit sharing plan of an employer for the exclusive benefit of his employees or their beneficiaries sec_401 of the code provides that a_trust shall not constitute a qualified_trust if the pian of which such trust is a part provides for benefits or contributions which exceed the limitations of sec_415 of the code sec_402 of the code provides that contributions to an employees’ trust made by an employer during a taxable_year of the employer which ends with or within a taxable_year of the trust for which the trust is not exempt under sec_501 shall be included in the gross_income of the employee in accordance with sec_83 relating to property transferred in_connection_with_the_performance_of_services except that the value of the employee’s interest in the trust shall be substituted for the fair_market_value of the property for purposes of applying such section sec_402 of the code provides that if one of the reasons that a_trust is not exempt from tax under sec_501 of the code is the failure of the plan of which it is a part to meet the requirements of sec_401 or sec_410 then instead of including in gross_income the a mount computed under sec_402 a highly_compensated_employee includes in gross_income for his or her taxable_year with or within which the trust's’ taxable_year ends an amount equal to the employee’s vested_accrued_benefit less th ie employee’s investment_in_the_contract as of the close of the trust's taxable_year sec_402 of the code provides that for the purposes of that paragraph the term highly_compensated_employee has the meaning given such term by sec_414 of the code sec_404 of the code provides if contributions are paid_by an employer to or under a stock bonus pension profit-sharing o r annuity pian or if compensation is paid_or_accrued by an employer on account of any employee under a plan deferring the receipt of such compensation such contributions or compensation is not deductible under chapter of the code but if it would otherwise be deductible is deductible under sec_404 subject_to that limitations of this subject sec_404 of the code provides that co ntributions or compensation paid under a nonqualified_plan or arrangement deferring the receipt of compensation if otherwise deductible are deductible in the taxa attributable to the contribution are includible in participating in the plan but in the case of a plan in which more than one employee participates only if separate_accounts are maintained for each employee ble year in which an amount the gross_income of the employees sec_412 of the code provides minimum_funding requirements that must be satisfied in pension plans sec_415 of the code provides limitations on benefits_and_contributions that may be provided under a qualified_trust sec_501 of the code provides that an organization described in sec_401 a is exempt from taxation sec_1_83-3 of the income_tax regulations the regulations provides that the term property includes a beneficial_interest in assets including money transferred or set_aside from the claims of the transferor’s creditors for example in a_trust or escrow account lor sec_1_83-8 of the regulations provides that if a transfer of property is subject_to the rules of sec_402 of the code sec_83 applies to the transfer only as provided in sec_402 sec_1_402_b_-1 of the regulations provides that contributions made on the behalf of an employee by an employer to an employees’ trust that is not exempt under sec_501 during a taxable_year of the employer which ends within or with a taxable_year of the trust for which it is not so exempt shall be included as compensation in the gross_income of the employee for his taxable_year during which the contribution is made but only to the extent that the employee’s interest in such contribution is substantially_vested at the time the contribution is made sec_1_404_a_-12 of the regulations provides that a deduction is allowable for a contribution under sec_404 only in the taxable_year of the employer in which or with which ends the taxable_year of an employee in which an amount attributable to such contribution in includible in his gross_income as compensation and then only to the extent allowable under sec_404 sec_1 -1 b of the regulations provides that a plan is a single plan’ if and only if on an ongoing basis all of the plan assets are available to pay benefits to employees who are covered by the plan and their beneficiaries sec_1_404_b_-1t q a-2 of the temporary regulations provides that a plan or method or arrangement defers the receipt of compensation to the extent it is one under which an employee receives compensation or benefits more than a brief period of time after the end of the employer's taxable_year in which the services creating the right to such compensation or benefits is performed because the assets of the excess trust are not available to pay benefits under the pension_plan and the assets of the pension_trust are not available to pay benefits under the excess_plan the pension_plan and the excess_plan do not constitute a single_plan furthermore the benefits and provisions of the excess_plan do not affect the pension_plan or the amounts of benefits payable from the pension_trust thus the existence of the excess_plan does not affect the tax-qualified status of the pension_trust because the existence of the excess_plan does not affect whether the pension_trust meets the requirements for qualification of sec_401 of the code the existence of the excess_plan does not affect whether the pension_trust meets the requirements for exemption from taxation of sec_501 of the code thus the existence of the excess_plan does not affect the tax-exempt status of the pension_trust if the establishment adoption and operation of the excess_plan is not accompanied by an increase in the pension fund contribution rate under the collective bargaining agreement the method of funding of the excess_plan may cause the pension_plan to fail to meet the funding requirements of sec_412 of the code however a_trust does not lose its tax-qualified status merely because the plan of which it is a part fails to meet the minimum_funding requirements of sec_412 thus the method of funding of the excess trust does not affect the tax-qualified or tax-exempt status of the pension_plan under the terms of the excess_plan and excess trust the employers will make irrevocable contributions to the trust for the exclusive purpose of providing benefits under the plan to participating employees and their beneficiaries the excess trust's assets are not subject_to the claims of the employer's creditors and the excess trust is not exempt from tax under sec_501 of the code accordingly the rules of sec_402 govern the taxation of the employer contributions to the excess trust to the employees under sec_402 of the code an employer's contributions to an employees’ trust that is not exempt from tax under sec_501 are included in the employee’s gross_income in accordance with sec_83 however the value of the employee's interest in the trust is substituted for the fair_market_value of the property when applying sec_83 such contributions are included as compensation in the employee's gross_income for the taxable_year of contribution to the extent that the employee's interest therein is substantially_vested however if one of the reasons that a_trust is not exempt from tax under sec_501 of the code is the failure of the plan of which it is a part to meet the requirements of sec_401 or sec_410 of the code then instead of including in gross_income the amount computed under sec_402 a highly_compensated_employee includes in gross_income for his or her taxable_year with or within which the trust’s taxable_year ends an amount equal to the employee’s vested_accrued_benefit less the employee's investment_in_the_contract as of the close of the trust's taxable_year 2b accordingly if the excess_plan fails to meet the requirements of sec_401 or sec_410 of the code sec_402 will apply to highly compensated employees participating in the excess_plan and sec_402 will apply to ail other participants therefore a highly_compensated_employee participating in the excess_plan will include in gross_income for each taxable_year with or within which a taxable_year of the excess trust ends an amount equal to the employee's vested_accrued_benefit less their investment_in_the_contract under the excess trust as of the close of the excess trust's taxable_year for this purpose a highly compensated employee's vested_accrued_benefit equals the lesser_of their excess trust account balance and the present_value of their vested_accrued_benefit under the excess_plan the employee's vested_accrued_benefit under the excess_plan includes both the employee's vested accrued excess_benefit and their right to receive payment of the employee portion of the fica tax due with respect to that benefit because the excess_plan is a plan deferring the receipt of compensation under b -1t q a-2 of the temporary regulations contributions to the excess_plan are deductible only under the rules of sec_404 of the code because the excess pian is a nonqualified pian the provisions of sec_404 of the code are applicable because the excess_plan provides for the maintenance of separate_accounts for each employee contributions to the excess trust made by employers for the benefit of employees are deductible for the contributing employer's taxable_year in which or with which ends the employee's taxable_year in which an amount attributable to the contributions is includible in such employee's gross_income 20s therefore we hold that the establishment adoption and operation of the excess_plan does not cause the pension_trust to lose its tax-qualification or tax-exemption the method of funding of the excess trust does not jeopardize the tax- exempt status of the pension_trust contributions to the excess plan's participants and beneficiaries including any gross up amounts made on their behalf to the excess trust are taxable to such participants and beneficiaries at the time the contributions to the excess trust are made if the excess_plan fails to meet the requirements of either sec_401 or sec_410 of the code highly compensated participants in the excess_plan include in their gross_income with or within which the excess trust's taxable_year ends an amount equal to the employee’s vested_accrued_benefit less their investment_in_the_contract under the excess trust as of the close of the excess trust’s taxable_year assuming the requirements for deductibility are met employer contributions are fully deductible by the contributing employers in the taxable_year in which or with which ends the employee's taxable_year in which an amount attributable to the contributions is includible in such employee's gross_income zlob this ruling is conditional on the adoption of language revising the collective bargaining agreements that govern employers’ pension fund contributions such that employers’ contributions will be made to the excess trust in amounts equal to the amounts to be paid from the excess trust and that employers’ pension fund contributions will be allocated first to the excess trust with the remainder of the pension fund contribution if any allocated to tbe pension_trust this ruling does not consider the more general issue of the pension trust’s qualified status specifically whether the pension_trust complies with ail the code requirements for qualification this letter addresses only the impact if any of the adoption and funding of the excess_plan and the excess trust on the purportedly otherwise qualified status of the pension_trust this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent sincerely ore jr manager employee_plans actuarial group tax_exempt_and_government_entities_division
